DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed February 17, 2021.  Claims 1-6, 8-9, 13-14, 17-19, 25, 32-33, and 44-53 are currently pending wherein all claims read on method for preparing a polymer.


Allowable Subject Matter
Claims 1-6, 8-9, 13-14, 17-19, 25, 32-33, and 44-53 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Treat et al (10-24-2014, J. Am. Chem. Soc. 136, 16096-16101) and Dadashi-Silab (1-8-2016, Chem. Rev. 2016, 116, 10212-10275).


Treat teaches a method of polymerization (title) (reading on a method of making a polymer) that contains an organic monomer such as methacrylates and acrylates (page 16096) and uses a photoredox catalyst (page 16096) that is 10-phenylphenothiazine (page 16097).  Treat further teaches the composition to be cured using light (page 16098 and 16100).  However, Treat does not teach or fairly suggest the claimed method of preparing a polymer wherein the photoredox catalyst is covalently bound to the polymer network.  Applicants have shown that when the photoredox catalyst is covalently bound to the polymer network it improves the control of polymerization reactions and/or the purification of the products.

Silab teaches photochemical reactions (abstract) that includes photo induced electron transfer reactions (page 10212) that includes the process of making a polymer by photo induced polymerization of vinyl ethers (page 10229) and a photosensitizer such as perylene and pyrene (both of which applicants have cited in claim 8 and the specification as reading on the photoredox catalyst) (page 10229) wherein the photoredox components to the polymer (page 10250).  Silab teaches the photoorganocatalyst to be include the following compound:

    PNG
    media_image1.png
    124
    142
    media_image1.png
    Greyscale

(page 10246) reading on 10-phenylphenothiazine.  However, Silab does not teach or fairly suggest the claimed method of preparing a polymer wherein the photoredox catalyst is covalently bound to the polymer network.  Applicants have shown that when the photoredox catalyst is covalently bound to the polymer network it improves the control of polymerization reactions and/or the purification of the products.

In light of the above discussion it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763